PER CURIAM.
The appellant, Woodrow Underwood, Jr., appeals from the judgment and sentences for possession of cocaine, a third-degree felony, and the second-degree offense for sale of cocaine. We affirm Underwood’s conviction but remand the matter to the trial court for a clerical correction of the judgment to reflect the appropriate degree for each offense. Greenberg v. State, 513 So.2d 260 (Fla. 2d DCA 1987). The appellant need not be present for the entry of these corrections.
In all other respects, the judgment and sentences are affirmed.
DANAHY, C.J., and LEHAN, J., and BOARDMAN, EDWARD F., (Ret.) J., concur.